             Case 2:19-cv-00509-DBB Document 69 Filed 04/02/20 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    NELLIE H. CHRISTENSEN; et al.,
                                                      ORDER GRANTING MOTION [68],
            Plaintiffs,                              VACATING STAY ORDER [64], AND
                                                     MODIFYING BRIEFING SCHEDULE
    v.

    ELISABETH DEVOS, in her official capacity              Case No. 2:19-cv-00509-DBB
    as Secretary of Education; et al.,
                                                            District Judge David Barlow
            Defendants.


           Before the court is the parties’ Joint Motion to Lift Stay and Briefing Schedule.1 The

purpose of the stay in proceedings having concluded, the court vacates that order.2 Consistent with

the requested briefing schedule associated with the pending motions to dismiss, the court orders

Plaintiffs to file responses on or before April 21, 2020.3 Defendants’ replies must be filed no later

than May 26, 2020.



           Signed April 2, 2020.

                                              BY THE COURT


                                              ________________________________________
                                              David Barlow
                                              United States District Judge




1
    ECF No. 68.
2
    ECF No. 64.
3
    ECF Nos. 54, 55, 56, 57.
